Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are allowable. The restriction requirement of related product and process and species election, as set forth in the Office action mailed on 12/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of group I-IV are partially withdrawn. Claims 6-20 directed to non-elected invention no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claim 1 has been changed to --1. A method comprising: developing, using a controller, a first effective medium dispersion model for a film stack on a wafer that models optical properties of less than an entirety of the film stack, wherein the film stack includes at least four layers, wherein the first effective medium dispersion model substitutes for at least a second layer, a third layer, and a fourth layer in the film stack, and wherein the first layer is a top layer of the film stack opposite the wafer; and determining, using the controller, a thickness of the first layer using the first effective medium dispersion model, wherein developing the first effective medium dispersion model includes: collecting optical responses of the film stack; building a first scatterometry model, using a model building module, by combining at least the second layer, the third layer, and the fourth layer in a first effective medium; creating a dispersion model for the first effective medium that includes a dispersion formula; receiving the optical responses at multiple angles of incidence at a fitting analysis module; performing, using the fitting analysis module, parallel fitting on the optical responses while floating the dispersion model in each spectrum regression; evaluating one or more outcomes of the dispersion model at the angles of incidence to determine similarity; transforming the dispersion model into a table; performing a fitting analysis using the first scatterometry model where the dispersion model is fixed as the table and the thickness of the first layer is floating; measuring the thickness of the first layer; and comparing the thickness of the first layer to a reference.—
2) Claim 8 at line 1, “The method of claim 7” has been changed to –The method of claim 1—
3) Claim 9 at line 2,  “The method of claim 7” has been changed to –The method of claim 1—
2) Claims 7 and 21-24 have been cancelled.
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Yamazaki et al. (US 20130038883) discloses a method of measuring optical characteristic thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, A method comprising: “developing, using a controller, a first effective medium dispersion model for a film stack on a wafer that models optical properties of less than an entirety of the film stack, wherein the film stack includes at least four layers, wherein the first effective medium dispersion model substitutes for at least a second layer, a third layer, and a fourth layer in the film stack, and wherein the first layer is a top layer of the film stack opposite the wafer; and determining, using the controller, a thickness of the first layer using the first effective medium dispersion model, wherein developing the first effective medium dispersion model includes: collecting optical responses of the film stack; building a first scatterometry model, using a model building module, by combining at least the second layer, the third layer, and the fourth layer in a first effective medium; creating a dispersion model for the first effective medium that includes a dispersion formula; receiving the optical responses at multiple angles of incidence at a fitting analysis module; performing, using the fitting analysis module, parallel fitting on the optical responses while floating the dispersion model in each spectrum regression; evaluating one or more outcomes of the dispersion model at the angles of incidence to determine similarity; transforming the dispersion model into a table; performing a fitting analysis using the first scatterometry model where the dispersion model is fixed as the table and the thickness of the first layer is floating; measuring the thickness of the first layer; and comparing the thickness of the first layer to a reference”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080287573 teaches a use of narrow band of illumination source for alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886